          EXHIBIT B




Case 5:19-cv-00249-FL Document 38-3 Filed 07/17/20 Page 1 of 3
Case 5:19-cv-00249-FL Document 38-3 Filed 07/17/20 Page 2 of 3
12/5/2019                                                           WebVoyage Record View 1




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Name = Bradley Matthew
  Search Results: Displaying 7 of 38 entries




                                                         Wrong on Many Levels.

                Type of Work: Visual Material
  Registration Number / Date: VAu001355121 / 2018-12-14
             Application Title: Wrong on Many Levels.
                         Title: Wrong on Many Levels.
                  Description: Electronic ﬁle (eService)
         Copyright Claimant: Matthew Bradley, 1967- . Address: 1008 Elsbree Ln, Windsor, CA, 95492, United
                                States.
             Date of Creation: 2018
   Authorship on Application: Matthew Bradley, 1967- ; Citizenship: United States. Authorship: photograph.
      Rights and Permissions: Matthew Bradley, 1008 Elsbree Ln, Windsor, CA, 95492, United States, (707) 837-
                                2893, mbradley@brad-tech.com
                             Names: Bradley, Matthew, 1967-




                                              Save, Print and Email (Help Page)
                                 Select Download Format Full Record     Format for Print/Save
                                 Enter your email address:                                              Email


                                              Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Ofﬁce Home Page | Library of Congress Home Page




                       Case 5:19-cv-00249-FL Document 38-3 Filed 07/17/20 Page 3 of 3
                                                                                                                              MB_0741/1
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=7&ti=1,7&Search_Arg=Bradley Matthew&Search_Code=NALL&CNT=25&PID=HIVtnvv7Nd2K49mxfm-IbSi…
